[Cite as Warren v. Cent. State Univ., 2011-Ohio-5958.]



                                                         Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



SUSAN WARREN,                                                Case No. 2008-09520

       Plaintiff,

       v.                                                    Judge Joseph T. Clark
                                                             Magistrate Anderson M. Renick

CENTRAL STATE UNIVERSITY, et al.,

       Defendants.                                           JUDGMENT ENTRY



        {¶1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶2} On October 21, 2011, the magistrate issued a decision recommending
judgment for defendants.
        {¶3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶4} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during
the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
        {¶5} The court determines that there is no error of law or other defect evident on
Case No. 2008-09520                        -2-                                   ENTRY

the face of the magistrate’s decision.    Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendants. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                          _____________________________________
                                          JOSEPH T. CLARK
                                          Judge

cc:


Don A. Little                               Eric A. Walker
7960 Clyo Road                              Assistant Attorney General
Clyo Professional Center                    150 East Gay Street, 18th Floor
Dayton, Ohio 45459                          Columbus, Ohio 43215-3130

Jessica R. Moss
7501 Paragon Road
Lower Level
Dayton, Ohio 45459



Filed October 21, 2011
To S.C. reporter November 18, 2011